___________

                                    No. 95-3245
                                    ___________

Douglas Randall O'Neal                    *
                                          *
              Appellant,                  *
                                          *
     v.                                   * Appeal from the United States
                                          * District Court for the
Andy Lee, Sheriff of Benton               * Western District of Arkansas.
County, Arkansas; Lori                    *
Bloodworth, Deputy, Benton                *        [UNPUBLISHED]
County, Arkansas,                         *
                                          *
              Appellees.                  *
                                    ___________

                     Submitted:     April 25, 1996

                           Filed:   April 29, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Douglas Randall O'Neal, an Oklahoma prisoner, brought this 42 U.S.C.
§ 1983 action against officials of Benton County, Arkansas, claiming that
his rights were violated when the Benton County Sheriff's Office improperly
arrested him and detained him for nine hours on a misdemeanor warrant out
of Oklahoma.      The magistrate judge1 held a trial on the matter, and
dismissed O'Neal's complaint.       O'Neal appeals.


     Upon our review of the record before us, we conclude that the
magistrate judge correctly dismissed O'Neal's complaint.      To the




      1
       The Honorable Beverly R. Stites, United States Magistrate
Judge for the Western District of Arkansas, to whom the case was
referred for disposition by consent of the parties pursuant to 28
U.S.C. § 636(c).
extent O'Neal asks us to review the magistrate judge's factual
findings, we note that O'Neal has neither provided us with a
transcript nor requested preparation of one at government expense.
See Federal Rule of Appellate Procedure 10(b); Van Treese v. Blome,
7 F.3d 729 (8th Cir. 1993) (per curiam).   Accordingly, we affirm.
See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-